TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                           NO. 03-01-00724-CV



                                         ACandS, Inc., Appellant

                                                      v.

  Imogene Harrison, Individually and as Personal Representative of the Heirs and Estate of
            Harvey Harrison; Debra Grimes; and Linda McClure , Appellees




         FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
            NO. 97-08115, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                 The parties have filed a joint motion to dismiss and a joint motion to expedite the issuance of

mandate. We dismiss an earlier-filed joint motion to extend time to file the appellant=s brief, we grant the

joint motion to dismiss the appeal, and we grant the joint motion to expedite the issuance of mandate.




                                                   __________________________________________

                                                   Marilyn Aboussie, Chief Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed on Joint Motion

Filed: April 25, 2002

Do Not Publish